DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the papers filed on 8/3/2021. Amendments made to the claims and Applicant's remarks have been entered and considered.
Claims 1 and 3 have been amended. Claims 4-12 are new.
In view of the amendment, the Double Patenting Rejection has been withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/3/2021, with respect to the claims as amended have been fully considered and are persuasive. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: “A stator comprising: a stator core; and a coil mounted on the stator core and having an insulating film, at least a part of the insulating film being coated with a protective paint, wherein the insulating film includes hollow capsules, a concave section is formed in a the concave section is provided between convex sections formed by the hollow capsules which are exposed from the surface of the insulating film, and the protective paint is present in the concave section.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Azusawa et al. (US 2019/0089218) teaches a stator including a stator core provided with a slot, a wire in the slot having a coating film having varnish disposed between said film and slot.
Kudo et al. (US 2017/0200554) teaches a coil component having a first and second surface wherein the coil has a conductor formed in a spiral shape, having an insulating resin later, a magnetic resin layer, and magnetic powder disposed on a surface of the resin layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832